ON REHEARING — OPINION MODIFIED AND PETITION DENIED.
STRAUP, J.
A petition for rehearing has been filed in this cause (reported in 85 Pac. 363). Upon further consideration of the case we have concluded that our directions modifying the judgment of the court below are too broadly stated. However, in order that a proper modification thereof may be made, we deem it unnecessary to reopen the case and to have it resubmitted.
The question of law presented to us at the hearing was whether a building on which a mechanic had performed labor ■or for which a materialman had furnished material, under contract with the owner of the ground, is discharged from the operation of a mechanic’s lien by a removal of the building, when about completed, from the premises upon which it was constructed, without the consent of the owner and of the lien claimants. We held that it could not be so discharged, and we adhere to such holding. That was the only question presented on briefs or in oral argument. No point was made, *390nor any question raised as to any difference in the status, of the several claimants, and the case was considered and determined by us without reference to any such difference. We assumed that all the claimants had either performed labor on or furnished material for the building afterwards removed by respondents, the Utah Lumber Company and Murphy, and our attention was not directed to anything to the contrary. Now it is pointed out that the claimant, Morrison, Merrill & Co., whose claim had been assigned to Cain, .furnished no material for nor performed labor on the building removed by the respondents from lot 8 and the north half of lot 9, but that, under contract, it had agreed to furnish, and that it did furnish, material for the building constructed on lot 10 and the south half of lot ¡9'. Its lien, therefore, attached only to the last-named lots and to> the building thereon, and not to lot 8 and the north half of lot 9, from' which the building was removed, and its rights were, therefore, nofi affected by the removal of the building. When we directed a sale of the removed building, on or for which Morrison, Merrill & Co. performed no labor nor furnished material, in satisfaction of its claim, we committed error’. Our directions to the trial court are therefore modified, and it is directed to sell lot 10 and the south half of lot 9, together with the building and other improvements thereon, the proceeds of which are to be applied in satisfaction of the claims for material furnished and labor performed on such building; to sell, first lot 8 and the north half of lot 9, the proceeds of which are to be applied in satisfaction of the claims for materials furnished and labor performed on the building removed therefrom, and, if any deficiency remain, that then the building removed therefrom and on lots 3 and 4 be sold and the proceeds of sale applied in satisfaction of such deficiency, and the purchaser at such sale be given the right to remove the building from lots 3 and 4. In view of there being no finding that a removal of the building from lots 3 and 4 will greatly or at all injure such freehold, it was unnecessary to direct, as we did in such event, also a sale of lots 3 and 4; and in such particular our directions are also modified.
*391With these modifications our original opinion is adhered to, and the petition for a rehearing denied.
McCARTY, J., concurs.
BAETCH, C. J.
I am of the opinion that a rehearing ought to be granted in this case.